Citation Nr: 1646851	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2013, a video conference hearing was held by the Board at which the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of which has been associated with the claim's file. 

On March 2015, this matter was before the Board at which time it was remanded because additional evidentiary development was necessary prior to adjudication of the Veteran's claim. 

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in May 2015 and the RO obtained copies of certain medical evidence.

In December 2015, the Veteran's claim for service connection for bilateral hearing loss was denied again and the RO provided the Veteran with a Supplemental Statement of the Case.

The Board has reviewed the Veteran's electronic claim files in both Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA compensation purposes. 




CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes a duty upon the VA to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To comply with VCAA, the VA must provide notice that informs the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  To that end, the VA has a duty to identify which portion of the information or evidence the VA will attempt to obtain on the claimant's behalf and which portion the claimant is to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran has not alleged the VA failed to notify or assist him in the development of his claim.  Moreover, a review of the records does not reveal any deficiencies in that regard.  Therefore, the Board can properly proceed with adjudicating this matter.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the Veteran was afforded a hearing before the Board in November 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010); 38 C.F.R. § 3.103(c)(2).  In this matter, the VLJ identified the issue to the Veteran, elicited testimony to support the Veteran's claim, and sought to identify pertinent evidence that might substantiate the claim. See November Hearing Transcript. Neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds the Veteran is not prejudiced by a decision at this time.

Further, as noted above, in accordance with the Board's remand directives, the Veteran was afforded a VA examination in May 2015 and the RO obtained copies of certain additional medical evidence.  Neither the Veteran nor his representative has asserted the VA examination was inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  As such, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Analysis

Service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus or link between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341, 346 (1999).

In order to show a chronic disease in-service such as sensorineural hearing loss, there must be a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in-service is not established, then evidence of continuity of symptoms after discharge is required to support the claim. Id.

Alternatively, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The presumptive periods are not intended to limit service connection to diseases when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  The presumptive provisions of the laws and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  Id.

A veteran bears the burden of establishing all elements of a service connection claim.  Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (2009).  In reaching its decision, the Board must give the veteran the benefit of the doubt on any issue material to the claim where there is an approximate balance of positive and negative evidence.  Id. at 1287; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). However, if the Board determines the preponderance of the evidence weighs against the claimant, it has necessarily found that the evidence is not in equipoise, and the benefit of the doubt rule is not applicable.  Fagan, 573 F.3d at 1287; Ortiz, 274 F.3d at 1365.

The assessment as to whether the requirements for service connection have been met is based on an analysis of all the evidence of record.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012). 

The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability.  
In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" "is satisfied when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim".  McClain v. Nicholson, 21 Vet. App 319, 321 (2007).  Further, a claimant may be granted service connection even though the disability resolves prior to the VA's adjudication of the claim.  Id.  When the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence the Board must consider in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

Under the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold of any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies are 26 dB of greater, or when the speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Board has thoroughly reviewed all the evidence in the Veteran's claim file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no requirement to discuss, in detail, the evidence submitted by the Veteran.  See generally Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). 

The Veteran contends he suffered from bilateral hearing loss, which has become progressively worse.  See generally November 2013 Hearing Transcript.  In the March 2015 remand, the Board conceded the Veteran was exposed in-service to potential acoustic trauma as noted in his DD Form 214.  However, a review of the Veteran's service treatment records (STR) does not show that he complained of or received treatment for bilateral hearing loss while in-service. 

A review of the Veteran's STR shows that in January 1965, at the time of induction, an audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
5
0
0
10

At the time of separation, the Veteran's STR shows that in November 1968, an audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
--
5
LEFT
0
0
5
--
10

In connection with his claim, the Veteran attempted to undergo a VA audiological examination for bilateral hearing loss in March 2013.  However, the audiologist could not test due to excessive cerumen. 

Subsequently, the Veteran was scheduled for cerumen removal in May 2013 and, in June 2013, he requested another VA audiological examination. 

At the November 2013 hearing, the Veteran testified that he had the cerumen removed in May 2013, and that he was receiving treatment for his ears.  Further, the Veteran stated he was ready for a another VA audiological examination. 

In light of the Veteran's competent and credible reports of hearing loss and the Board's concession of in-service acoustic trauma, the Board remanded the matter in order for the Veteran to undergo a VA audiological examination to determine whether he currently has a bilateral hearing loss disability for VA compensation purposes.  Additionally, on remand, the Board directed any outstanding VA treatment records for the Veteran's ear treatments should be obtained. 

In May 2015, the Veteran underwent a VA audiometric examination, which revealed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
25
20
20
25
25

The speech recognition score was 98 percent for both ears.  As a result, the audiologist determined the Veteran's hearing was within normal limits. The audiologist went on to note that at the time of induction in January 1965 and at the time of separation in November 1968 the Veteran's hearing was within normal limits bilaterally.

The Board acknowledges that the Veteran believes that he has a current hearing loss disability.  While the Board recognizes the Veteran is competent to report his in-service noise exposure and symptoms, he is not competent to opine on complex medical questions; such as the diagnosis of bilateral hearing loss.  See Kahana, 24 Vet. App. at 435; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The determinative issue in this matter is one of medical diagnosis, which involves a medical subject of internal physical process extending beyond the immediately observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue, which in this matter is the audiologist.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Hence, the Veteran's lay assertions as to a diagnosis of bilateral hearing loss have no probative value.  

The May 2015 VA examination is the most probative evidence of record.  Together with the other evidence of record, they provide sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); see Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim because the medical evidence of record shows the Veteran does not have a hearing loss disability as defined by applicable VA regulation.  38 C.F.R § 3.385.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Fagan, 573 F.3d at 1287; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz, 274 F.3d 1361.  However, since the Board has determined the preponderance of the evidence weighs against the Veteran, the benefit of the doubt rule is inapplicable.  Fagan at 1287; Ortiz at 1365.  Moreover, there is no medical diagnosis to the contrary.  Accordingly, service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


